PER CURIAM.
Darien Smith appeals a final judgment entered in favor of Smith’s former employer, the employer’s insurance carrier, and the carrier’s servicing agents. We reverse and remand for further proceedings consistent with the recent Florida Supreme Court decision in Aguilera v. Inservices, Inc., 905 So.2d 84 (Fla.2005)(holding that the worker’s compensation system does not provide immunity for intentional tor-tious conduct that occurs during the claims process). Accordingly, we withdraw this Court’s March 2, 2005 per curiam opinion and substitute this one in its stead.
Reversed and remanded.